                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                      CASE NO. 1:19-cv-01229-LCB-LPA

ANDRE FLOYD CHAMBERS,                      )
                                           )
                             Plaintiff,    )
                                           )     DEFENDANT WAKE FOREST
        v.                                 )    UNIVERSITY BAPTIST MEDICAL
                                           )      CENTER’S OPPOSITION TO
WAKE FOREST UNIVERSITY                     )   PLAINTIFF’S MOTION FOR LEAVE
BAPTIST MEDICAL CENTER,                    )    TO FILE AMENDED COMPLAINT
                                           )
                             Defendant.    )
                                           )


       Defendant Wake Forest University Baptist Medical Center (“WFUBMC”) submits

this Response in Opposition to Plaintiff’s Motion for Leave to File Amended Complaint.

       Plaintiff’s arguments for leave to amend are focused entirely on the standard set by

Rule 15, in particular, whether Defendant will be prejudiced by the filing of Plaintiff’s

Amended Complaint. But the Fourth Circuit and this Court have been very clear that when

the deadline for amending a pleading has passed (as it has here), the moving party must

first meet the “good cause” standard to amend the scheduling order under Rule 16, before

reaching any of the factors typically considered under Rule 15. Specifically, the moving

party must show “good cause” for why a motion to amend could not have been filed within

the appropriate deadline despite the diligence of the moving party.

       Plaintiff’s Motion conveniently makes no mention of Rule 16, and offers no

justification (or even an explanation) for the timing of the Motion, despite the fact that it




      Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 1 of 14
comes 13 months after the deadline to amend his pleading has passed, almost one year to

the day of when counsel for the Plaintiff entered an appearance, after discovery has closed

(despite two extensions of the discovery period), and thirty days after Defendant filed its

dispositive motion. That is because there is no justification. Having failed to even attempt

to show good cause under Rule 16, Plaintiff’s motion must be denied.

       Even if Plaintiff had demonstrated “good cause,” and the Court were to then

consider whether there are grounds under Rule 15 for leave to amend, Plaintiff is wrong in

claiming that Defendant would not be unduly prejudiced. Plaintiff’s contention that no

additional discovery would be necessary because the standards for his new Section 1981

claim is the same as his existing Title VII claim overlooks a critical distinction between

the two causes of action—i.e., the scope of Plaintiff’s Title VII claim is restricted

temporally and substantively by his preceding administrative claim before the Equal

Employment Opportunity Commission (EEOC), while a Section 1981 claim is not. In the

course of this lawsuit, Plaintiff has described many alleged incidents that are not relevant

to his Title VII claim because they fall outside the scope of his EEOC proceeding. But

they would be relevant to his Section 1981 claim. Those incidents were not fully explored

by Defendant’s counsel during written discovery or depositions. If Plaintiff’s Motion is

granted at this late stage, Defendant would have to re-examine the discovery it has

conducted, and at the very least, re-take Plaintiff’s deposition and potentially other

depositions. In addition to the cost of reopening and/or conducting additional depositions,

as referenced in Plaintiff’s motion, Plaintiff produced dozens of recordings in this matter
                                             2




     Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 2 of 14
(estimated to be almost 100 hours) that were wholly irrelevant to his Title VII claim, but

could potentially be relevant to his Section 1981 claim. If Plaintiff is permitted to amend

his Complaint, those recordings would have to be authenticated for use, and their probative

value fully examined and explored. Defendant would also have to expend the time and

cost to reassess its motion for summary judgment, and prepare and submit a new motion

once reopened discovery is complete.

       While the Court need not reach the question of prejudice in view of Plaintiff’s failure

to demonstrate good cause under Rule 16, there is no question that Defendant would be

prejudiced by the time and expense of re-conducting discovery to establish a complete

record on Plaintiff’s new claim. For these reasons, Plaintiff’s Motion should be denied

under either Rule 16 or Rule 15.

                                BACKGROUND FACTS

       On or around February 15, 2019, Plaintiff, a current employee of Defendant, filed a

Charge of Discrimination with the EEOC, alleging that between June 28, 2018 and

December 3, 2018 (and not indicating a continuing violation), Defendant discriminated

against him on the basis of his race and gender. On September 19, 2019, the EEOC issued

a Dismissal and Notice of Rights to Plaintiff, permitting him to file a lawsuit on his claims.

Plaintiff, at the time unrepresented by counsel, proceeded to institute this litigation by the

filing of his Complaint on December 17, 2019, solely asserting his claims under Title VII.

       On May 22, 2020, the Court approved a Joint Rule 26(f) Report, setting deadlines

in this matter. [Doc. No. 9]. As specifically required under Rule 16(b)(3)(A), the Court’s
                                              3




      Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 3 of 14
order established a deadline for the parties to amend the pleadings. Plaintiff had until June

15, 2020 to amend his Complaint. On August 3, 2020, Plaintiff’s counsel entered an

appearance in this action. The parties continued engaging in extensive discovery for nearly

13 months. After the close of discovery on May 31, 2021, Defendant filed a Motion for

Summary Judgment, and a supporting Memorandum of Law. [Doc. Nos. 23 and 24].

       Shortly thereafter, on July 30, 2021, Plaintiff filed the instant Motion for leave to

amend his pleading, to add a claim under 42 U.S.C. § 1981 (Section 1981). The Motion

attached a proposed Amended Complaint. Although Plaintiff claims that the amendment

is intended solely to add a Section 1981 claim, there are a few subtle changes in the facts

alleged in the proposed Amended Complaint that were presumably inserted to rectify some

original allegations that actually contradict Plaintiff’s claim of racial discrimination. For

example:

             Original Complaint                              Proposed Amended Complaint


 “The negligence on the part of Ms.                     “The failure on the part of Ms. Childers, the
 Childers, the department of care                       Department of Care Coordination and the
 coordination and the department of                     Department of Employee Relations to
 employee relations to provide equal                    provide equal treatment of the plaintiff’s
 treatment       of        the        plaintiff’s       concerns/investigations to that of his white
 concerns/investigations as any other                   counterparts left the plaintiff to work in a
 employee       (especially       his     white         hostile work environment. . . .” (Proposed
 counterparts), left the plaintiff to work in a         Amended Complaint, at ¶ 8) (emphasis
 hostile work environment. . . .” (Complaint,           added).
 at p. 7)

 “However, when other coworkers would “However, when white co-workers called
 call or email her, the response she would or emailed her, she gave immediate and
                                           supportive     responses.”   (Proposed
                                                    4




      Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 4 of 14
 give was much more immediate and Amended Complaint, at ¶ 12) (emphasis
 supportive.” (Complaint, at p. 8) added).



Clearly, at some point, Plaintiff realized that being treated differently than all other

employees (regardless of their race) is not consistent with his claim of race discrimination,

and appears to now attempt to change his allegation. Otherwise, the facts alleged in the

Proposed Amended Complaint are substantively the same as the original Complaint.

                                      ARGUMENT

I.     BECAUSE PLAINTIFF’S MOTION COMES AFTER THE DEADLINE TO
       AMEND, PLAINTIFF MUST MEET THE GOOD CAUSE STANDARD
       UNDER RULE 16. HE DOES NOT EVEN ATTEMPT TO DO SO.

       Plaintiff’s arguments for leave to amend his motion focus entirely on the standard

for leave to amend under Rule 15(a)(2).          But Plaintiff completely overlooks the

requirement under Rule 16 to first show good cause. “A party who requests leave to amend

after the date specified in the initial scheduling order must satisfy two prerequisites. The

party must first demonstrate that there is some ‘good cause’ why the court should not

adhere to the dates specified in the scheduling order. If the party shows ‘good cause’ to

the court’s satisfaction, the party must then demonstrate that leave to amend is proper under

Federal Rule of Civil Procedure 15.” Forstmann v. Culp, 114 F.R.D. 83, 85 (M.D.N.C.

1987); see also Faulconer v. Centra Health, Inc., 808 Fed. Appx. 148, 152 (4th Cir. 2020)

(“Under Rule 16 of the Federal Rules of Civil Procedure, the district court was required to

enter a scheduling order ‘limiting the time to amend the pleadings.’ Fed. R. Civ. P.

                                             5




      Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 5 of 14
16(b)(1), (3)(A). And once it did so, that schedule could be ‘modified only for good cause

and with the judge’s consent.’ Fed. R. Civ. P. 16(b)(4).”); Nourison Rug Corp. v. Parvizian,

535 F.3d 295, 298 (4th Cir. 2008) (“Given their heavy case loads, district courts require

the effective case management tools provided by Rule 16. Therefore, after the deadlines

provided by a scheduling order have passed, the good cause standard must be satisfied to

justify leave to amend the pleadings.”). On this first requirement, of showing good cause

under Rule 16, Plaintiff does not even make an attempt.

       To meet this standard under Rule 16, the moving party must show “‘good cause’

why the timetable cannot reasonably be met despite the diligence of the party seeking the

extension.” Forstmann v. Culp, 114 F.R.D. 83, 85 (M.D.N.C. 1987) (emphasis in original);

see also Faulconer, 808 Fed. Appx., at 152 (“As the district court further explained, the

‘touchstone’ of that good cause requirement is ‘diligence.’ If the movant has not been

diligent in meeting the scheduling order’s deadlines, then other factors – including the

presence or absence of prejudice to the other party – generally will not be considered.”)

(internal quotations and citations omitted). As stated in Faulconer, if the moving party had

not been diligent, the factors typically considered under Rule 15, such as prejudice to the

non-moving party and futility of the amendment, are not even considered. Id.; see also

Nourison Rug, 535 F.3d, at 299 (“Parvizian urges us to adopt a new standard, reading Rule

16(b) in light of Rule 15(a)’s liberal allowances. We refuse to do so. Because we sustain

the District Court’s application of Rule 16(b), there is no cause for us to address the Court’s

finding that amendment would be futile, which is a Rule 15(a) consideration.”); Forstmann,
                                              6




      Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 6 of 14
114 F.R.D., at 85 (“[P]laintiff argues that if there is a sufficient showing under Rule 15 for

a pleading to be amended that showing also suffices as good cause for release from the

deadline in the initial pretrial order. The court disagrees.”)

       Plaintiff makes no attempt to show that despite his diligence, he could not have filed

his motion earlier. That is because he cannot. Even if the Court would consider that

Plaintiff had initially filed his Complaint as a pro se litigant, Plaintiff has now been

represented by counsel for over a year. Moreover, the motion is not based on any new

information gleaned during the course of this action. See Forstmann, 114 F.R.D., at 87

(“Many courts have held that where the party seeking an untimely amendment knows or

should have known of the facts upon which the proposed amendment is based, but fails to

assert them in a timely fashion, the motion to amend is subject to denial.”)1 Thus there is

no reason the amendment could not have been filed immediately. Yet Plaintiff has waited

13 months after the appropriate filing deadline, after the discovery deadline has closed, and

after Defendant filed its motion for summary judgment, before attempting to amend his

Complaint. He hasn’t even offered an explanation, let alone a legitimate justification for

the timing of his motion to amend. With less egregious delays, courts have denied motions



1
  To be clear, although Plaintiff was not represented during his underlying EEOC proceeding, or
at the time of the filing of his Complaint, he has been represented in this action for more than a
year now, and counsel has been engaged through substantially all of discovery. Nor can Plaintiff
reasonably suggest that his counsel was unaware, well before the close of discovery, of the scope
and nature of claims set by his EEOC Charge, as on August 27, 2020 Plaintiff produced his EEOC
Charge to Defendant in discovery as well as a letter from the EEOC describing the nature and
limitations of Plaintiff’s allegations before the EEOC. (See Exhibit A).

                                                7




      Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 7 of 14
to amend under Rule 16. See e.g., Faulconer, 808 Fed. Appx., at 153 (4th Cir. 2020)

(“Faulconer moved to amend his complaint to add the ADEA as a legal basis for his

retaliation claim more than eight months after the scheduling order’s deadline. At no point

has he offered any explanation for that delay, or for why the ‘scrivener’s error’ he describes

could not have been remedied earlier. Under those circumstances, Faulconer cannot show

the diligence required under Rule 16’s good cause standard, and the district court did not

abuse its discretion in denying his motion to amend.”) The same result is required here.

II.    PLAINTIFF’S MOTION IS NOT JUSTIFIED UNDER RULE 15

       Even if the Court does consider Rule 15(a)(2)’s standard, Plaintiff’s Motion must

still be denied. Plaintiff is correct that under Rule 15, courts are to freely grant leave to

amend. But Rule 15 also provides that Courts are to do so only “when justice so requires,”

and courts maintain discretion to deny such a motion when that justification is lacking.

Fed. R. Civ. P. 15(a)(2); see also Equal Rights Ctr. v. Niles Bolton Associates, 602 F.3d

597, 603 (4th Cir. 2010) (“Although leave to amend should be ‘freely given when justice

so requires,’ Fed.R.Civ.P. 15(a)(2), a district court has discretion to deny a motion to

amend a complaint, so long as it does not outright refuse to grant the leave without any

justifying reason.”)

       Plaintiff’s argument is that Defendant is not prejudiced by his motion because

extensive discovery has already been conducted on Plaintiff’s Title VII claim, and since

the standard for his newly pled Section 1981 claim is the same as that for Title VII, no

additional discovery is necessary. Plaintiff’s argument conveniently overlooks a key
                                              8




      Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 8 of 14
distinction between Title VII and Section 1981 claims. Title VII requires any claim under

the statute to not exceed the scope of the Plaintiff’s EEOC Charge of Discrimination (see

Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 962–63 (4th Cir. 1996)), while

Section 1981 has no such requirement. Indeed, Defendant devoted a section of its

dispositive motion brief to make the very point that claims outside the scope of Plaintiff’s

EEOC Charge are improper under Title VII. (See Memorandum in Support of Motion for

Summary Judgment, at 22 (subsection titled “The Harassment Claim Is Outside the Scope

of the EEOC Charge.”) [Doc. 24]. Thus, Plaintiff’s contention that the standards are the

same is a gross oversimplification of the implication of adding a Section 1981 claim at this

late stage. In Royster v. Costco Wholesale Corp., 378 F. Supp. 2d 595, 606 (M.D.N.C.

2005), this Court acknowledged the similar analytical framework in Section 1981 and Title

VII claims, but explained how, nevertheless, the evidentiary scope is not the same. It

stated:

          Plaintiff’s § 1981 claim must be analyzed separately from her Title VII claim. It is
          true that the analytical framework for discrimination under these two statutes is the
          same, as is the analytical framework for harassment. Plaintiff’s § 1981 claim,
          however, is not confined to her EEOC charges. . . . Plaintiff’s charge under § 1981
          that she was subjected to harassment including a hostile working environment may
          deserve a more thorough examination than this same charge under Title VII. This
          is, of course, because Plaintiff’s EEOC charge limited the scope of
          the Title VII examination, but not of the § 1981 examination.




                                                9




      Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 9 of 14
This distinction in scope is completely overlooked by Plaintiff’s claim that no additional

discovery would be necessary.2

       Claims stemming from the incidents of discrimination described in Plaintiff’s

EEOC Charge, alleged to have occurred between June 28, 2018 and December 3, 2018, are

the only ones relevant to Plaintiff’s Title VII claim. But during the course of this litigation,

Plaintiff has alluded to numerous other incidents both before and after this period. For

example, he claims, among other things:

           • That a coworker made racial comments to him in 2017, and constantly
             picked at him and targeted his work (See Chambers Depo. Tr. 300:21-
             301:8);

           • He was harassed in 2019 when his work schedule was changed (See
             Chambers Depo. Tr. 353:23-354:24);

           • That there were numerous instances of employees making false
             allegations against him in 2019, 2020, and 2021, to get him fired or
             otherwise disciplined (See e.g., Chambers Depo. 197:15-16; 250:1-9;
             263:9-264:3; 265:10-16; 271:4-8; 271:16-25);

           • He was wrongfully disciplined in 2020 (See Chambers Depo. Tr.
             288:1-23); and




2
  Section 1981’s four-year statute of limitations period, is also larger than the statutory period for
a Title VII claim. See 28 U.S.C.A. § 1658 (West) (Section 1981 claim subject to four year statute
of limitations). Under Title VII, plaintiffs generally have 180 days to assert their claims in an
EEOC Charge of Discrimination. See 42 U.S.C.A. § 2000e-5 (West) (“A charge under this section
shall be filed within one hundred and eighty days after the alleged unlawful employment practice
occurred.”) For that additional reason, the scope of potential claims are narrower than in Section
1981.

                                                 10




     Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 10 of 14
           • He submitted several complaints in 2019, 2020, and 2021 (See
             Chambers Depo. Tr. 294:10-295:10).3

While Plaintiff referenced these, and other, incidents in his deposition, they were not fully

probed as potential bases for Plaintiff’s claim at his deposition due to their untimeliness

and lack of relevancy to the pending claims. Had Defendant known Plaintiff was pursuing

a Section 1981 claim, its approach to written discovery as well as Plaintiff’s deposition,

would have been very different as would the approach to its previously-filed summary

judgment motion.

       If Plaintiff’s motion is granted, discovery would need to be reopened so that

Defendant can establish a more complete record. Defendant would also have to refile its

motion for summary judgment, and bear the costs associated with all those activities. See

Forstmann, 114 F.R.D., at 87-88 (finding prejudice where discovery would have to be

reopened, and the defendant would have to resubmit its motion for summary judgment).

As for trial, even with a date not set, there is no doubt that with the amendment, the parties

would not be prepared for trial as soon as they might have been otherwise.

                                      CONCLUSION

       For the foregoing reasons, Defendant respectfully submits that Plaintiff’s Motion

must be denied.




3
 Excerpts of the referenced portions of Plaintiff’s deposition transcript are attached hereto as
Exhibit B.
                                              11




     Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 11 of 14
 This the 20th day of August, 2021.



                                           /s/ Kristine M. Sims
                                           Kristine M. Sims, Bar No. 26903
                                           Email: ksims@constangy.com
                                           /s/ Gerard M. Clodomir
                                           Gerard M. Clodomir, Bar No. 54176
                                           Email: gclodomir@constangy.com
                                           CONSTANGY, BROOKS, SMITH
                                           & PROPHETE, LLP
                                           100 N. Cherry Street, Suite 300
                                           Winston-Salem, NC 27101
                                           Telephone: (336) 721-6849
                                           Facsimile: (336) 283-0385

                                           Attorneys for Defendant Wake Forest
                                           University Baptist Medical Center




                                      12




Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 12 of 14
                         CERTIFICATE OF WORD COUNT

       Pursuant to Local Rule 7.3(d)(1), the undersigned certifies that the word count for

the foregoing DEFENDANT WAKE FOREST BAPTIST MEDICAL CENTER’S

OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED

COMPLAINT is less than 6,250 words. The word count excludes the case caption,

signature lines, cover page, and required certificates of counsel. In making this

certification, the undersigned has relied upon the word count of the word-processing

system used to prepare the brief.


       This the 20th day of August, 2021.


                                            /s/ Kristine M. Sims
                                            Kristine M. Sims
                                            NC State Bar No. 26903
                                            Email: ksims@constangy.com
                                            CONSTANGY, BROOKS, SMITH &
                                            PROPHETE, LLP
                                            100 North Cherry Street, Suite 300
                                            Winston-Salem, NC 27101
                                            Telephone: (336) 721-1001
                                            Facsimile: (336) 748-9112

                                            Attorney for Defendant Wake Forest
                                            University Baptist Medical Center




                                              13




     Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 13 of 14
                            CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed DEFENDANT WAKE FOREST

BAPTIST MEDICAL CENTER’S OPPOSITION TO PLAINTIFF’S MOTION FOR

LEAVE TO FILE AMENDED COMPLAINT with the Clerk of the Court using the

CM/ECF system which will send notification of such filing to the following: Geraldine

Sumter (gsumter@fergusonsumter.com).


       This the 20th day of August, 2021.


                                                 /s/ Kristine M. Sims
                                                 Kristine M. Sims, Bar No. 26903
                                                 Email: ksims@constangy.com
                                                 CONSTANGY, BROOKS, SMITH
                                                 & PROPHETE, LLP
                                                 100 N. Cherry Street, Suite 300
                                                 Winston-Salem, NC 27101
                                                 Telephone: (336) 721-6849
                                                 Facsimile: (336) 283-0385

                                                 Attorney for Defendant Wake Forest
                                                 University Baptist Medical Center




                                            14



7687128v.1

     Case 1:19-cv-01229-LCB-LPA Document 30 Filed 08/20/21 Page 14 of 14
